STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 April 18, 2012 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention:Mr. Bo J. Howell Re: O'Connor Fund of Funds:Multi-Strategy (File Nos. 333-170913 and 811-22500) Ladies and Gentlemen: On behalf of O'Connor Fund of Funds:Multi-Strategy (the "Fund"), transmitted for filing with the Securities and Exchange Commission (the "Commission") is Post-Effective Amendment No. 2 (the "Amendment") to the Fund's Registration Statement on Form N-2 under the Securities Act of 1933, as amended (the "Registration Statement") (also constituting Amendment No. 3 to the Fund's Registration Statement on Form N-2 under the Investment Company Act of 1940, as amended (the "Investment Company Act")). Accompanying this filing are requests for acceleration, on behalf of the Fund and UBS Financial Services Inc., the Fund's distributor, of the Amendment to Tuesday, May 1, 2012. The Amendment is marked to show changes from the versions of the prospectus and statement of additional information ("SAI") included in Post-Effective Amendment No. 1 to the Fund's Registration Statement ("Amendment No. 1") filed on February 29, 2012.These changes consist of those made in response to comments of the staff (the "Staff") of the Commission, provided by Mr. Bo J. Howell of the Staff to Gary L. Granik by telephone on April 13, 2012, relating to Amendment No. 1, as well as various stylistic changes and disclosure clarifications. Set forth below is a summary of the Staff's comments and the Fund's responses thereto.For the convenience of the Staff, the comments have been repeated in the headings below, and the Fund's response follows each heading.Capitalized terms used but not defined herein have the meanings assigned to them in the Amendment. PROSPECTUS PROSPECTUS SUMMARY—Expense Limitation and Reimbursement Agreement Comment 1.Please confirm whether the Fund will file the Expense Limitation and Reimbursement Agreement between it and the Adviser as an exhibit to the Amendment. Response 1.We confirm that the Expense Limitation and Reimbursement Agreement between the Fund and the Adviser is being filed as an exhibit to the Amendment. RISK FACTORS—Employing a Multi-Manager Strategy Involves Risks Not Present in Direct Investment Programs Comment 2.Please include additional disclosure regarding the high portfolio turnover rates of the Investment Funds. Response 2.We have revised the disclosure under the captions "PROSPECTUS SUMMARY—Risk Factors and "RISK FACTORS—Employing a Multi-Manager Strategy Involves Risks Not Present in Direct Investment Programs" as requested. RISK FACTORS—Conflicts of Interest Comment 3.Please clarify the disclosure under the caption "RISK FACTORS—Conflicts of Interest" regarding the allocation of investment opportunities between the Fund and Adviser Clients. Response 3.The disclosure under the caption "RISK FACTORS—Conflicts of Interest" has been revised as requested. USE OF PROCEEDS Comment 4.Please clarify the disclosure under the caption "USE OF PROCEEDS," which states, in pertinent part, that the Fund will invest the net proceeds of the offering within three months of each closing of the purchase of Interests. Response 4.Item 7 of Form N-2 requires, in part, that a registrant disclose how long it is expected to take to fully invest the net proceeds of the offering in accordance with the registrant's investment objectives and policies.The Fund is continuously offered and, unlike a traditional, underwritten closed-end fund that completes its offering and promptly invests its cash, the Fund constantly raises funds from the sale of Interests and manages its cash position to make investments, pay expenses and pay withdrawing investors.The Fund, in this respect, is more akin to a mutual fund.We have revised the disclosure under the caption "USE OF PROCEEDS" accordingly. MANAGEMENT OF THE FUND—Incentive Fee Comment 5.Please confirm that for purposes of calculating the Incentive Fee—disclosed to be 5% of net profits, if any, that would otherwise be credited to an investor's capital account—the Fund's "net profits" are calculated taking into account net gains or losses and expenses of the Fund. Response 5.We confirm that, as disclosed under the caption "MANAGEMENT OF THE FUND—Incentive Fee," for purposes of calculating the Fund's Incentive Fee, net profits are determined by taking into account net realized gain or loss and the net change in unrealized appreciation or depreciation of securities positions.We also confirm that the Fund's expenses are factored into the calculation of the Fund's net realized gain or loss. TAXES—Distributions to Shareholders Comment 6.Please include disclosure under the caption "TAXES—Distributions to Shareholders" regarding whether any distributions made by the Fund could be considered a return of capital and, if so, the tax consequences thereof. Response 6.We respectfully note that the section entitled "TAXES—Distributions to Shareholders" already contains disclosure regarding Fund distributions being treated as returns of capital and the tax consequences thereof.More specifically, the first paragraph under the caption "TAXES—Distributions to Shareholders" contains the following disclosure: Distributions by the Fund that are or are considered to be in excess of the Fund's current and accumulated earnings and profits for the relevant period will be treated as a tax-free return of capital to the extent of (and in reduction of) the tax basis in your Shares and any such amount in excess of your tax basis will be treated as gain from the "sale or exchange" of Shares. We also note that the fourth paragraph under the caption "TAXES—Distributions to Shareholders" contains the following disclosure: If the repurchase of your Shares does not qualify for sale or exchange treatment, you may be treated as having received, in whole or in part, a taxable dividend, a tax-free return of capital or taxable capital gain, depending on (i) whether the Fund has sufficient earnings and profits to support a dividend and (ii) your tax basis in the relevant Shares.The tax basis in the Shares repurchased by the Fund, to the extent remaining after any dividend and return of capital distribution with respect to those Shares, will be transferred to any remaining Shares held by you. In addition to the foregoing changes, the Amendment includes the Fund's audited financial statements for the fiscal year ended March 31, 2011 and the Fund's unaudited semi-annual financial statements for the fiscal period ended September 30, 2011, and summary financial highlights derived therefrom.We note that the Fund intends to file an additional amendment to the Registration Statement in June 2012, in order to formally incorporate the Fund's audited financial statements for the fiscal year ended March 31, 2012.A consent from the Fund's auditor, Ernst & Young LLP, is included as an exhibit to the Amendment.The Amendment also includes certain other updating of Fund financial information, numerical data and disclosure clarifications. Please be advised that concurrent with the filing of the Amendment, the following additional items are being submitted: 1.
